        Case 1:20-cv-00035-ECM-SRW Document 15 Filed 12/04/20 Page 1 of 1




                  IN THE DISTRICT COURT OF THE UNITED STATES
                      FOR THE MIDDLE DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

CHARLES LYONS,                                  )
                                                )
            Plaintiff,                          )
                                                )
   v.                                           )     CIVIL ACT. NO. 1:20-cv-35-ECM
                                                )              (WO)
CITY OF DOTHAN, ALA., et al.,                   )
                                                )
            Defendants.                         )

                          MEMORANDUM OPINION and ORDER

         On October 20, 2020, the Magistrate Judge entered a Recommendation (doc. 14)

to which no timely objections have been filed. After an independent review of the file

and upon consideration of the Recommendation, and for good cause, it is

         ORDERED that the Recommendation of the Magistrate Judge is ADOPTED, the

Defendants’ motion to dismiss (doc. 6) is GRANTED, and this case is DISMISSED.

         A separate Final Judgment will be entered.

         Done this 4th day of December, 2020.


                                          /s/ Emily C. Marks
                                    EMILY C. MARKS
                                    CHIEF UNITED STATES DISTRICT JUDGE
